Citation Nr: 9922562	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle 
disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Priority of the initial 20 percent evaluation assigned 
for impingement syndrome of the left shoulder.  

4.  Priority of the initial noncompensable evaluation 
assigned for chondromalacia of the left patella.  

5. Priority of the initial noncompensable evaluation assigned 
for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty in the Armed Forces from 
September 1977 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In an October 1997 rating decision, the RO granted service 
connection for impingement syndrome of the left shoulder, 
chondromalacia of the left patella, and for low back strain, 
and assigned initial noncompensable disability evaluations 
for each of the disabilities, effective from October 1, 1997, 
the day after the date of the veteran's discharge from 
service.  In a December 1997 rating decision, the RO denied 
service connection for right ankle disorder and hypertension.  
This appeal ensued.  

As the veteran has disagreed with the initial evaluation 
assigned for each disability for which service connection has 
been granted, the Board has recharacterized these issues as 
involving the propriety of the initial rating assigned in 
each instance.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In a July 1998 rating decision, the RO increased the 
disability evaluation for the veteran's impingement syndrome 
of the left shoulder, effective from the day after the date 
of the veteran's discharge from service.  However, inasmuch 
as a higher evaluation is assignable, and the veteran is 
presumed to seek the maximum available benefit, the claim 
remains viable on appeal.  See AB v. Derwinski, 6 Vet. App. 
35, 38 (1993).  


FINDINGS OF FACT

1.  Service medical records reflect that the veteran suffered 
a sprained ankle in service, and the record contains a 
medical opinion linking current ankle problems with that in-
service sprain.  

2.  There is no competent medical evidence that the veteran 
currently has hypertension.  

3.  Since the veteran's separation from active duty service, 
her left shoulder has been manifested by mild crepitus on 
flexion and extension (not shown to result in any functional 
impairment), and left shoulder motion, limited, at most, to 
shoulder level due to pain; the veteran subjectively 
complains of pain at rest and with activity.  

4.  Since the veteran's separation from active duty service, 
her left knee disability, which includes mild medial 
femorotibial joint space narrowing and hypertrophic 
osteophytes of the tibial plateau, has been manifested by 
tenderness, and minimal, if any, limitation of motion; she 
subjectively complains of pain associated with motion 
(including walking) and that the knee gives away.     

5.  Since the veteran's separation from active duty service, 
her low back strain has been manifested by tenderness, slight 
limitation of flexion, and recent evidence of muscle spasm; 
she subjectively complains of discomfort when walking.


CONCLUSIONS OF LAW


1.  A right ankle disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).; 38 C.F.R. 
§ 3.303 (1998). 

2.  The claim for hypertension is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  As the assignment of an initial 20 percent evaluation for 
impingement syndrome of the left shoulder was proper, the 
criteria for a higher evaluation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.31, 4.40, 4.71, 4.71a, Diagnostic Code 5201 
(1998).  

4.  The criteria for an initial 10 percent evaluation for 
chondromalacia of the left patella have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010-5260 (1998).  

5.  The criteria for an initial 10 percent evaluation for low 
back strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).


A.  Right Ankle Disorder

In October 1978, the veteran's service medical records show 
that she was seen for right ankle sprain for which she was 
prescribed an ace wrap and to have heat applied to her ankle.  
Her subsequent service medical records do not reflect any 
complaints, symptomatology or diagnosis of any further right 
ankle problems.  The September 1997 separation examination 
report notes that her lower extremities were normal.  These 
medical records reflect an acute right ankle sprain that had 
been treated nineteen years prior to her separation from 
service and that had apparently resolved long before she was 
separated from service in September 1997.  Furthermore, the 
report of the veteran's October 1997 VA examination does not 
reflect that she had any complaints pertaining to a right 
ankle problem and no medical findings were made indicating a 
problem pertaining to her right ankle.  In fact, the examiner 
noted that the veteran's gait was normal.  No X-rays were 
taken during this examination because the veteran was 
pregnant at the time.  

In June 1998, the veteran underwent another VA examination 
during which she related a history of having sprained her 
right ankle while in service, sometime around 1977.  On 
examination of the right ankle, the examiner noted point 
tenderness in the area of her anterior talofibular ligament.  
There was some mild swelling associated with the concentric 
periosteal side.  The examiner noted that it was difficult to 
elicit any instability; however, the veteran did have 
significant discomfort with adduction of her ankle laterally.  
X-rays taken of the right ankle revealed no abnormality.  The 
examiner's impression was that the veteran had probable right 
ankle instability, secondary to previous sprain while in the 
service.  

Thus, the record reflects that the veteran suffered a 
sprained ankle in service.  Despite the fact that there is no 
medical evidence establishing that she suffered any further 
right ankle problems in service or for many years thereafter, 
the record contains a medical opinion from a VA examiner 
linking current ankle problems with that in-service sprain.  
There is no contrary medical evidence or opinion of record.  
Under these circumstances, the Board must conclude that a 
right ankle disorder was incurred in service, and, that a 
grant of service connection, on that basis, is warranted.  

B.  Hypertension

The preliminary question to be answered with respect to this 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is not 
necessarily a claim that will ultimately be deemed allowable.  
It is a plausible claim, properly supported with evidence.  
See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Three types of evidence must be presented in order for a 
claim for service connection to be well grounded:  (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  See Epps, 
126 F.3d at 1468.  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records consistently reflect 
blood pressure readings within the normal limits, although 
some elevated readings were shown, and no actual diagnosis of 
hypertension.  Those readings over her twenty-year active 
duty service are recorded between 100/60 to 132/83.  In 
January 1995, she was seen for complaints of dizziness on 
standing and turning her head.  She was again seen in 
February 1995 for the same complaints.  At that time, she 
gave a family history of hypertension and she underwent a 
medical work-up to rule out hypertensive disease.  Her blood 
pressure readings were recorded as 149/85 and 139/90.  
Although the report of her September 1997 separation 
examination notes a "history of hypertension," the examiner 
also indicated that she was not taking any antihypertensive 
medication, and that her blood pressure "had been 185/100;" 
however, the date of that reading was not noted on the report 
and a review of her service medical records does not reveal 
any blood pressure readings with a diastolic pressure of 100 
or higher or any indication of that reading.  The separation 
examination report also notes that she was not taking 
antihypertensive medication.  The blood pressure reading 
noted during the separation examination was 137/73. 

The veteran's blood pressure reading noted on her October 
1997 VA examination was 165/81, which was verified with 
repeated testing.  At the time, she was not complaining of 
any hypertension or symptomatology associated with 
hypertension, and she was not taking any antihypertensive 
medication.  Likewise, the report of her June 1998 VA 
examination reflects no complaints, findings, or diagnosis of 
hypertension.  

Thus, there is no medical evidence establishing that the 
veteran has, or ever has had, hypertension.  In the absence 
of competent medical evidence of the currently claimed 
disability (and of a nexus between that disability and 
service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran asserts that she had hypertension in 
service and that she currently has the condition, as a lay 
person without medical training, she is not competent to 
offer an opinion on medical matters, such as the diagnosis of 
a disability and an opinion as to the relationship between 
that disability and service.  See Jones v. Derwinski, 7 Vet. 
App. 134, 137 (1994): Espiritu v. Derwinski, 2 Vet. App. 292. 
294-95 (1992).  A claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

As the veteran has not met her burden of presenting a well-
grounded claim for service connection for hypertension, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

The RO also denied the veteran's claim for service connection 
for hypertension as not well grounded.  Hence, the duty to 
inform her of the evidence necessary to well ground the 
claim, and the reasons why the current claim is inadequate, 
are met. .  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claims as to the propriety of initial evaluations assigned 
for left shoulder, left knee, and low back disorders are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist on those 
issues currently before the Board.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial 
ratings, or include discussion of whether "staged ratings" 
would be appropriate in the veteran's case.  However, the 
Board does not consider it necessary to remand this claim to 
the RO for issuance of a statement of the case on this issue.  
This is because the RO has issued rating decisions in October 
1997 and July 1998, and a supplemental statement of the case 
in July 1998, each of which reflects consideration of 
additional evidence under the applicable rating criteria.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluations under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate.  Thus, a remand of the 
case is unnecessary, as it would not produce a markedly 
different analysis on the RO's part, or give rise to markedly 
different arguments on the veteran's part.  

A.  Impingement Syndrome - Left Shoulder

The veteran's service medical records show that she was seen 
in April 1997 for complaints of left shoulder pain, which was 
aggravated by lifting, overhead reaching, and lying on the 
left side.  At the time, she had full range of motion of the 
left upper extremity and X-rays revealed no abnormality in 
the left shoulder.  The report of her October 1997 VA 
examination reflects complaints of left shoulder pain, worse 
when she worked overhead, such as fixing her hair or reaching 
overhead for something.  The report notes that she is right-
handed.  On examination, mild crepitus was noted with flexion 
and extension at the glenohumeral joint.  No tenderness over 
the rotator cuff could be appreciated.  She did demonstrate a 
positive impingement sign.  She had pain with attempts at 
internal rotation from a "stick em up" position and pain 
with shoulder abduction.  She had a negative drop arm test.  
There was no acromioclavicular joint tenderness.  X-rays were 
not taken because she was pregnant at the time of the 
examination.  

Based on the veteran's service medical records and results of 
her post-service VA medical evaluation, the RO granted 
service connection for left shoulder impingement syndrome, 
effective from the first day following the veteran's 
separation from active duty service, and a noncompensable 
evaluation was assigned the disorder.  

The report of the veteran's June 1998 VA examination notes 
her complaining of left shoulder pain.  Range of motion 
studies of the left shoulder revealed abduction to 145 
degrees, forward flexion to about 80 degrees, 50 degrees of 
full internal rotation, and positive cross arm adduction 
internal rotation.  She had 5/5 strength with abduction and 
rotator cuff strength.  An X-ray taken of the left shoulder 
revealed no abnormality.  

Based on the results of the latest VA examination, and in 
conjunction with the previously available medical evidence, 
the RO increased the disability evaluation for left shoulder 
impingement syndrome to 20 percent, effective from the first 
day following the veteran's date of separation from active 
duty service.  

Analysis

The veteran's left shoulder impingement syndrome is rated on 
the basis of limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, which does not provide for a 
noncompensable evaluation; however, in every instance where 
the schedule does not provide a zero percent evaluation, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
See 38 C.F.R. § 4.71a.  

In the veteran's case, her left shoulder disability is 
manifested by complaints of pain, worse with overhead 
movement of the shoulder and arm.  Since the time of her 
separation from active duty service, medical evaluations have 
revealed mild crepitus with flexion and extension of the left 
shoulder, an ability to raise the left arm to or above 
shoulder level, 5/5 strength with abduction, and no 
abnormality revealed by X-rays.  

In October 1997, the veteran exhibited pain on motion of the 
left shoulder but was able to assume the "stick em up" 
position, although no specific degrees of motion were noted 
on the VA examination.  By June 1998, she was still able to 
move her left arm to and above shoulder level.  At that time, 
she was still complaining of pain on motion of the left 
shoulder and she was still able to move the minor arm to or 
above shoulder level, as revealed by her ability to abduct 
the shoulder to 145 degrees and forward flex it to about 80 
degrees.  See 38 C.F.R. § 4.71, Plate I (normal flexion and 
abduction is from 0 degrees to 180 degrees, for each 
movement, with 90 degrees being shoulder level).  Obviously, 
this range of motion is greater than an inability to move the 
left arm more than 25 degrees from her left side, which would 
warrant a higher disability evaluation.  Under the 
circumstances, the Board finds that, because the veteran has 
not met the criteria for a disability evaluation greater than 
20 percent under Diagnostic code 5201 during or since her 
separation from service, the 20 percent evaluation initially 
assigned and continued thereafter has been appropriate.  

Moreover, there is no basis for assignment of a higher 
evaluation for the veteran's left shoulder impingement 
syndrome under any other potentially applicable diagnostic 
code.  Even if her left shoulder disability were to be 
considered under alternate diagnostic codes, see 38 C.F.R. 
§ 4.20 (permitting evaluation, by analogy, where the rating 
schedule does not provide a specific diagnostic code to rate 
the disability), in the absence of medical evidence of, or of 
disability comparable to, ankylosis, or nonunion or malunion 
of the humerus, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5200 or 5202.  The reports 
of X-rays taken of the veteran's left shoulder, both in 
service and post service, revealed no abnormality, which 
obviously would include no evidence of any fracture, 
dislocation, or arthritis.  

B.  Chondromalacia of the Left Patella

In January 1997, the veteran's service medical records show 
that she was seen for complaints of left knee pain.  There 
was no history of trauma.  On examination, there was full 
range of motion of the left knee.  No edema was seen.  She 
was advised to apply an ice pack to the knee.  There are no 
other medical indications of left knee problems while on 
active duty and her separation examination results revealed 
that her lower extremities were normal.  The report of her 
October 15, 1997, VA examination notes that she related her 
left knee feels weak while climbing stairs; that she has not 
had periods when it gave way or locked; that the knee does 
not swell; that she has not had a knee injury; and that she 
had not had surgery to her knee.  On examination, no 
abnormality of the left knee could be appreciated.  The left 
knee exhibited full range of motion.  No crepitus was found.  
She had a negative straight leg raising sign.  Her deep 
tendon reflexes were 2+ and symmetrical.  Motor strength was 
5/5 and symmetrical.  The diagnosis included mechanical left 
knee weakness with normal examination.  

On VA examination of October 28, 1997, the veteran complained 
of left knee pain, which was exacerbated with prolonged 
sitting or stair climbing, and that her left knee had given 
out on her.  On examination, there was no joint line 
tenderness.  Her range of motion of the left knee was from 0 
degrees extension to 120 degrees flexion.  The left knee was 
stable to varus valgus stress.  Lachman's test was negative.  
The veteran demonstrated patella femoral tenderness, 
primarily over her medial patella facet.  There was a 
positive patella femoral grind test.  There was normal 
patella femoral tracking to active flexion and extension.  
The diagnosis was chondromalacia patella.  Because she was 
pregnant at the time of the examination, no X-rays were 
taken.  

Based on the veteran's service medical records and recent VA 
examinations, the RO granted service connection for 
chondromalacia of the left patella, effective from the first 
day following the day the veteran was separated from active 
duty service, and a noncompensable evaluation was assigned 
for the disorder.  

The veteran's June 1998 VA examination report notes she 
complained of left knee pain when squatting and that the knee 
often gave way.  She also related that she found if difficult 
walking through a mall.  On examination, range of motion of 
the left knee was 0 degrees extension to 140 degrees flexion.  
There was slight palpable crepitance at the patellofemoral 
joint and mild tenderness with patellofemoral grind, but no 
instability.  There was negative drawer sign and no varus 
valgus instability.  X-rays taken of the left knee revealed 
evidence of mild medial femorotibial joint space narrowing 
and hypertrophic osteophytes of the tibial plateau.  The soft 
tissues were unremarkable.  The femoropatellar relationship 
appeared well maintained.  

Analysis

The veteran's chondromalacia of the left patella is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to 
arthritis and under Diagnostic Code 5260 pertaining to 
limitation of motion of her knee due to the arthritis, for a 
combined Diagnostic Code 5010-5260.  See 38 C.F.R. § 4.27.  

Traumatic arthritis, under Diagnostic Code 5010, rated as 
degenerative arthritis established by X-ray findings under 
diagnostic code 5003, which is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, Diagnostic 
Codes 5260 or 5261).  However, when the limitation of motion 
of the specified joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by finding 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, a 10 
percent evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those two or more 
major joints.  

Limitation of motion of a lower extremity is evaluated under 
Diagnostic Code 5260, which pertains to limitation of flexion 
of the leg, and under Diagnostic Code 5261, which pertains to 
limitation of extension of the leg.  Diagnostic Code 5260 
provides that a 0 percent evaluation is warranted if 
limitation of flexion of the leg is limited to 60 degrees.  A 
10 percent evaluation is warranted if flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  

Limitation of motion of the knee is evaluated under 
Diagnostic Code 5261, which provides that a 0 percent 
evaluation is warranted if extension of the leg is limited to 
5 degrees.  A 10 percent evaluation is warranted if extension 
is limited to 10 degrees.  A 20 percent evaluation is 
warranted if extension is limited to 15 degrees.  A 30 
percent evaluation is warranted if extension is limited to 20 
degrees.  A 40 percent evaluation is warranted if extension 
is limited to 30 degrees, and a 50 percent evaluation is 
warranted if extension is limited to 45 degrees.  

Since her separation from active duty service, the veteran's 
left knee disability, which includes mild medial femorotibial 
joint space narrowing and hypertrophic osteophytes of the 
tibial plateau, has been manifested by tenderness and 
complaints of left knee pain, but no more than minimal, if 
any, limitation of motion, with no other significant 
findings.  The VA examination of October 1997 reported 
minimal limitation of motion revealing 0 degrees extension to 
120 degrees flexion, and the VA examination of June 1998 
reflected no limitation of motion of the knee showing motion 
from 0 degrees on extension to 140 degrees on flexion.  See 
38 C.F.R. § 4.71, Plate II (normal is from 0 degrees on 
extension to 140 degrees flexion).  These results show that 
the left knee limitation of motion did not even meet the 
criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or Diagnostic Code 5261.  Therefore, 
based strictly on range of motion studies, a compensable 
evaluation under either Diagnostic Code 5260 or 5261 is not 
warranted.  However, since her separation from active duty 
service, the veteran has consistently complained of left knee 
pain, worse on motion, confirmed by findings of tenderness 
about the knee, and X-rays have revealed joint space 
narrowing and hypertrophic osteophytes, as well as patella 
femoral grind.  Such findings are indicative of an underlying 
pathology for knee pain.  

Although the veteran's left knee disability clearly does not 
warrant a compensable evaluation under Diagnostic code 5260 
or 5261, the Board notes that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  Given the veteran's complaints of pain (which may 
result in functional loss greater than that objectively 
shown), and the intention of the rating schedule to recognize 
painful motion as entitled to at least the minimum 
compensable evaluation, see 38 C.F.R. § 4.59, a 10 percent 
evaluation is warranted under the provisions of Diagnostic 
code 5010 (5003).  

However, in the absence of more significant clinical 
findings, entitlement to more than 10 percent is not 
established.  The veteran's pain is not shown to be so 
disabling as to result in greater limitation of motion than 
that contemplated in a 10 percent evaluation.  Moreover, 
there is no basis for a higher evaluation under any other 
potentially applicable diagnostic code providing for more 
than a 10 percent evaluation.  There simply is no evidence 
of, or of disability comparable to, ankylosis (see Diagnostic 
Code 5256).  Likewise, as instability is not shown, the 
provisions of Diagnostic Code 5257 are not applicable, either 
on an alternative, or an additional, basis.  See VAOPGCPREC 
9-98 (Aug. 14, 1998). VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  There also is no evidence of dislocation of 
the semilunar cartilage (see Diagnostic Code 5258), and, as 
the veteran's VA examinations reveal no evidence of fracture 
or dislocation, there is no impairment of the tibia or fibula 
as contemplated by Diagnostic Code 5262.  

Hence, the Board finds that the criteria for a 10 percent 
disability evaluation are warranted for arthritis in the left 
knee.  Also, since a 10 percent evaluation adequately 
compensates the veteran for the greatest degree of disability 
shown since the effective date of the grant of service 
connection, October 1997, consideration of "staged rating" 
is not warranted.  See Fenderson, 12 Vet. App. at 126.  

C.  Low Back Strain

While on active duty, the veteran was seen in January 1997 
for complaints of low back pain and, in April 1997, in 
conjunction with left shoulder pain, she related that she was 
experiencing back pain for about four months.  The diagnosis 
was low back strain.  At separation from service in September 
1997, her examination report notes that her spine and other 
musculature were normal.  On VA examination of October 1997, 
she complained of experiencing low back pain, described as an 
achy sensation, localized to the lumbar region.  She denied 
injury or surgery to her back, as well as any radicular 
symptoms.  She claimed she had never attempted the use of a 
cane, crutches, or brace.  At the time of the examination, 
she was pregnant and noted that she was aware of an increase 
in back pain since her pregnancy and with her attempts at 
forward flexion.  The examiner noted that the veteran had a 
normal gait.  On examination, she measured 5 feet 6 inches 
tall and weighed 236 pounds.  There was moderate tenderness 
over the L1-2 vertebra.  There was no muscle spasm.  Range of 
motion of the lumbar spine revealed forward flexion to 70 
degrees, extension to 30 degrees, lateral flexion, 
bilaterally, to 40 degrees, and rotation, bilaterally, to 30 
degrees.  No X-rays were taken because she was pregnant at 
the time of the examination.  

Based on the veteran's service medical records and VA 
examination, the RO granted service connection for low back 
strain, effective from the first day after the date of the 
veteran's separation from active duty.  A noncompensable 
evaluation was assigned the disability.  

The report of the veteran's June 1998 VA examination reflects 
complaints of low back pain.  The examiner found that the 
veteran's gait was normal and noted that the veteran was 
moderately obese.  On examination, there was left paraspinal 
back tenderness.  Range of motion of the back revealed 
forward flexion to 70 degrees, extension to 20 degrees, 
lateral flexion to 30 degrees, and rotation to 60 degrees.  
Straight leg raising test results were negative.  X-rays 
taken of the lumbar spine revealed no abnormality.  The 
examiner found that the veteran's pack pain was mechanical in 
nature with no signs of radiculopathy, and some left 
paraspinal muscle spasm.  

Analysis

The veteran's service-connected low back strain is currently 
evaluated under Diagnostic code 5295 of the VA's Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.71a.  Under that 
code, a 0 percent evaluation is warranted for lumbosacral 
strain if there are slight subjective symptoms.  A 10 percent 
evaluation is warranted if there is characteristic pain on 
motion.  A 20 percent evaluation is warranted if there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

Alternately, the veteran's low back disorder may be evaluated 
on the basis of limitation of motion, pursuant to Diagnostic 
Code 5292.  Under that diagnostic code, a 10 percent 
evaluation is assignable for slight limitation of motion; a 
20 percent evaluation is assignable for moderate limitation 
of motion; and a 40 percent evaluation is warranted for 
severe limitation of motion.

In the veteran's case, since her separation from active duty 
service, she has had tenderness in her low back and slight 
limitation of motion, primarily on flexion; the October 1997 
October 1997 VA examination revealed flexion to 70 degrees, 
extension to 30 degrees, lateral flexion to 40 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  The 
range of motion studies performed during her June 1998 VA 
examination revealed similar results, namely, flexion to 70 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees, and rotation to 60 degrees.  Muscle spasm also has 
recently been shown.  Considering the objective evidence of 
functional loss associated with her back, along with the 
veteran's complaints of pain which could, conceivably, 
sometimes result in functional loss greater than that shown 
objectively, the Board finds that the veteran's low back 
disability more closely approximates the criteria for an 
initial 10 percent disability evaluation under either 
Diagnostic Code 5292 or Diagnostic Code 5295.  Thus, 
functional loss due to pain associated with the veteran's 
back has been taken into consideration in reaching this 
decision.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
204-7.

However, in the absence of medical evidence of greater 
disability, an evaluation in excess of 10 percent is not 
warranted.  The medical evidence since the veteran's 
separation from active duty service has consistently shown 
that she has had a normal gait and X-rays taken of her lumbar 
spine have revealed no back abnormality, including no 
osteoarthritis changes.  Even considering the veteran's 
complaints of pain, the evidence does not demonstrate overall 
moderate limitation of back pain so as to warrant a 20 
percent evaluation under 5292.  While muscle spasm, one of 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5295, was observed during the June 1998 evaluation.  
Significantly, that examination did not reveal evidence of a 
loss of lateral spine motion, also required for the next 
higher 20 percent evaluation under Diagnostic Code 5295, and 
there is otherwise no medical evidence of loss of lateral 
spine motion, listing of the whole spine to the opposite 
side, positive Goldthwait's sign, or marked limitation of 
forward bending.  

Furthermore, there is no medical evidence of, or of 
disability comparable to, intervertebral disc syndrome 
resulting in moderate or severe recurring attacks, or sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings that 
would warrant a schedular rating greater than 10 percent 
under Diagnostic Code 5293.  Rather, the medical evidence 
specifically notes that the veteran has no radiculopathy.  
Her straight leg raising tests have been negative.  Also, 
there is no medical evidence that the veteran's back 
disability involves, or results in disability comparable to, 
fracture or ankylosis, in which case a schedular evaluation 
in excess of 10 percent would potentially be available under 
Diagnostic Codes 5285, 5286, or 5289, respectively.  Rather, 
the medical evidence reveals that she never sustained an 
injury or undergone surgery for her back.  Since the X-rays 
taken of her lumbosacral spine have consistently revealed no 
abnormality, consideration of the veteran's low back strain 
under Diagnostic Codes 5000 to 5010, pertaining to arthritis, 
are not be applicable; further, even if the veteran had 
arthritis, that fact would not warrant a result different 
that that reached herein since arthritis is evaluated on the 
basis of limitation of motion.

However, in the absence of objective evidence of more 
significant impairment, there is no basis for assignment of a 
higher schedular evaluation for the veteran's low back 
strain.  

Hence, the Board finds that the criteria for a 10 percent 
disability evaluation are warranted for low back strain.  
Also, since a 10 percent evaluation adequately compensates 
the veteran for the greatest degree of disability shown since 
the effective date of the grant of service connection, 
October 1997, consideration of "staged rating" is not 
warranted.  See Fenderson, 12 Vet. App. at 126.  

D.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left shoulder left knee or low back 
disability at any stage under consideration.  In this regard, 
the Board notes that the medical evidence reflects that the 
veteran has not undergone surgery on her left shoulder, left 
knee, or back.  The veteran has not asserted, nor has she 
submitted, and the record does not reflect, that the 
disabilities at issue have caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations), or necessitated frequent periods of 
hospitalization, or that the disabilities otherwise have 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this mater to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

In the absence of a well grounded-claim, service connection 
for right ankle disorder is denied.  

In the absence of a well-grounded claim, service connection 
for hypertension is denied.  

As the assignment of an initial 20 percent evaluation for 
impingement syndrome of the left shoulder was proper, an 
evaluation in excess of 20 percent is denied.  

An initial assignment of a 10 percent evaluation for 
chondromalacia of the left patella is granted, subject to the 
criteria governing payment of monetary benefits.  

An initial assignment of a 10 percent evaluation for low back 
strain is granted, subject to the criteria governing payment 
of monetary benefits.  



		
	JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

 

